         Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CASE NO. 21-31948 (MI)                                         §     DEBTOR: WASHINGTON
                                                               §     PRIME GROUP INC., et al.1
                                                               §     DEBTOR: WASHINGTON
                                                               §     PRIME GROUP INC., et al.2
                                                               §     JUDGE: MARVIN ISGUR
                                                               §     COURTROOM DEPUTY:
                                                               §     TYLER LAWS

WITNESSES:                                                     §     ATTY'S NAME: Rakhee V. Patel
                                                               §     ATTY'S PHONE: (214) 745-5250
1. David Plastino, The Brattle Group                           §     TEXAS BAR NO.: 00797213
2. Any authorized representative of the Debtor                 §     DATE: SEPTEMBER 3, 2021
3. Any fact or expert witness called by any other              §
   Party                                                       §     NATURE OF PROCEEDING:
4. Mark Yale, Chief Financial Officer,                         §     DISLCOSURE STATEMENT
   Washington Prime Group Inc.                                 §     AND PLAN
5. Louis Conforti, Chief Executive Officer                     §
   and Director, Washington Prime Group Inc.                   §
6. Mr. Robert Laikin, Chairman of the                          §
   Board of Directors, Washington Prime Group                  §
   Inc.;                                                       §
7. Any witness listed by any other party;                      §
8. Any rebuttal or impeachment witness.                        §


                                  WITNESS AND EXHIBIT INDEX




1
  A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
identification numbers may be obtained on the website of the Debtors' claims and noticing agent at
https://cases.primeclerk.com/washingtonprime. The Debtors' service address is 180 East Broad Street, Columbus,
Ohio 43215.
2
  A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
identification numbers may be obtained on the website of the Debtors' claims and noticing agent at
https://cases.primeclerk.com/washingtonprime. The Debtors' service address is 180 East Broad Street, Columbus,
Ohio 43215.




WITNESS AND EXHIBIT INDEX                                                                           Page 1 of 6
            Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 2 of 6




                                                                                         D   A
                                                                                         I   F
                                                                                         S   T
                                                                                         P   E
                                                               O                         O   R
                                                           M   F   O                     S
                                                           A   F   B   A                 I   T
                                                           R   E   J   D       D         T   R
                                                           K   R   E   M       A         I   I
EX.                                                        E   E   C   I       T         O   A
NO.      DESCRIPTION                                       D   D   T   T       E         N   L


 1.      Chapter 11 Plan of Reorganization Filed by
         Washington Prime Group Inc. [Docket No. 161]

2.       Disclosure Statement Filed by Washington
         Prime Group Inc. [Docket No. 162]

3.       Additional Attachments Re: Exhibit D to the
         Disclosure Statement - Liquidation
         Analysis [Docket No. 218]

4.       Chapter 11 Plan of Reorganization Filed by
         Washington Prime Group Inc. [Docket No. 323]

5.       Disclosure Statement Filed by Washington
         Prime Group Inc. [Docket No. 325]

6.       Disclosure Statement Filed by Washington
         Prime Group Inc. [Docket No. 334]

7.       Chapter 11 Plan of Reorganization Filed by
         Washington Prime Group Inc. [Docket No. 335]

8.       Order (I) Conditionally Approving the Adequacy
         of the Disclosure Statement, (II) Approving the
         (A) Solicitation Procedures, (B) Forms of
         Ballots and Notices in Connection Therewith,
         (C) Equity Rights Offering Procedures and
         Related Materials, and (E) Combined Hearing
         and Equity Rights Offering Timelines, and (III)
         Granting Related Relief, Signed on 7/12/2021
         [Docket No. 337]




      WITNESS AND EXHIBIT INDEX                                            Page 2 of 6
           Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 3 of 6




                                                                                        D   A
                                                                                        I   F
                                                                                        S   T
                                                                                        P   E
                                                              O                         O   R
                                                          M   F   O                     S
                                                          A   F   B   A                 I   T
                                                          R   E   J   D       D         T   R
                                                          K   R   E   M       A         I   I
EX.                                                       E   E   C   I       T         O   A
NO.     DESCRIPTION                                       D   D   T   T       E         N   L


        Chapter 11 Plan of Reorganization Filed by
9.
        Washington Prime Group Inc. [Docket No. 338]


10.     Disclosure Statement Filed by Washington
        Prime Group Inc. [Docket No. 339]

11.     Notice of Rescheduled Combined Hearing to
        Approve the Disclosure Statement and Confirm
        the Plan and Related Dates. Filed by
        Washington Prime Group Inc. [Docket No. 716]

12.     Notice of Filing of Plan Supplement [Docket No.
        876]

13.     First Amended Chapter 11 Plan Filed by
        Washington Prime Group Inc. [Docket No. 893]

14.     Disclosure Statement Filed by Washington
        Prime Group Inc. [Docket No. 894]

15.     Amended Chapter 11 Plan Filed by Washington
        Prime Group Inc. [Docket No. 909]

16.     Notice of Disclosure Statement Supplement
        Relating to the First Amended Joint Chapter 11
        Plan of Reorganization of Washington Prime
        Group Inc., and its Debtor Affiliates. Filed by
        Washington Prime Group Inc. [Docket No. 914]




     WITNESS AND EXHIBIT INDEX                                            Page 3 of 6
         Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 4 of 6




                                                                                                    D   A
                                                                                                    I   F
                                                                                                    S   T
                                                                                                    P   E
                                                                 O                                  O   R
                                                         M       F       O                          S
                                                         A       F       B       A                  I   T
                                                         R       E       J       D       D          T   R
                                                         K       R       E       M       A          I   I
EX.                                                      E       E       C       I       T          O   A
NO.   DESCRIPTION                                        D       D       T       T       E          N   L


      Order (I) Approving the Debtors' Continued
17.
      Solicitation of the Plan, (II) Conditionally
      Approving the Adequacy of the Supplemental
      Disclosure Statement, (III) Approving the
      Modified Equity Option Procedures, the
      Common Equity Rights Offering Procedures,
      and Related Materials, (IV) Modifying Certain
      Confirmation and Equity Rights Offering
      Deadlines, and (V) Granting Related Relief,
      Signed on 8/25/2021 [Docket No. 917]
18.   Disclosure Statement Filed by Washington
      Prime Group Inc. [Docket No. 928]

19.   Any exhibits designated by any other parties in
      interest

20.   Any pleadings, reports, exhibits, transcripts,
      Court orders, or other documents filed in the
      Debtor's bankruptcy case

21.   Any impeachment or rebuttal exhibits



        Mountain Special Situations Fund, LLC, Clear Harbor Asset Management, LLC, and Invictus

  Global Management, LLC reserves the right to amend or supplement this Witness and Exhibit List at

  any time prior to the hearing and/or in compliance with the Bankruptcy Local Rules and the Orders

  of this Court. Mountain Special Situations Fund, LLC, Clear Harbor Asset Management, LLC, and

  Invictus Global Management, LLC also reserves the right to provide any documents that may be




  WITNESS AND EXHIBIT INDEX                                                           Page 4 of 6
        Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 5 of 6




amended or supplemented in this Exhibit List to opposing counsel and to this Court as they become

available.

       DATED: September 1, 2021.

                                                  Respectfully submitted,

                                                  WINSTEAD PC



                                                  By: /s/ Rakhee V. Patel
                                                   Rakhee V. Patel
                                                   Texas Bar No. 00797213
                                                   S.D. Tex. No. 23571
                                                   Phillip Lamberson
                                                   Texas Bar No. 00794134
                                                   S.D. Tex. No. 25823
                                                   Jason Enright
                                                   Texas Bar No. 24087475
                                                   S.D. Tex. No. 3037852
                                                   Annmarie Chiarello
                                                   Texas Bar No. 24097496
                                                   S.D. Tex. No. 2936034
                                                   500 Winstead Building
                                                   2728 N. Harwood Street
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 745-5400
                                                   Facsimile: (214) 745-5390
                                                   achiarello@winstead.com

                                                   - and -

                                                   WINSTEAD PC

                                                   Yasmin Atasi
                                                   Texas Bar No. 10435150
                                                   Sean B. Davis
                                                   Texas Bar No. 24069583
                                                   S.D. Tex. No. 1048341
                                                   Steffen Sowell
                                                   Texas Bar No. 24107926
                                                   S.D. Tex. No. 3599931
                                                   600 Travis Street
                                                   Suite 5200




WITNESS AND EXHIBIT INDEX                                                           Page 5 of 6
        Case 21-31948 Document 964 Filed in TXSB on 09/01/21 Page 6 of 6




                                                      Houston, Texas 77002
                                                      Telephone: (713) 650-8400
                                                      Facsimile: (713) 650-2400
                                                      E-mail: yatasi@winstead.com
                                                      E-mail: sbdavis@winstead.com
                                                      E-mail: ssowell@winstead.com

                                                     ATTORNEYS FOR MOUNTAIN
                                                     SPECIAL SITUATIONS FUND, LLC,
                                                     CLEAR HARBOR ASSET
                                                     MANAGEMENT, LLC, AND INVICTUS
                                                     GLOBAL MANAGEMENT, LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 1, 2021, a true and correct copy of the foregoing was
electronically mailed to the parties that are registered or otherwise entitled to receive electronic
notices in this case.



                                                     /s/ Annmarie Chiarello
                                                     One of Counsel


4853-1016-9081v.3 999993-1




WITNESS AND EXHIBIT INDEX                                                                 Page 6 of 6
